MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be                                Feb 06 2020, 6:55 am
regarded as precedent or cited before any
                                                                         CLERK
court except for the purpose of establishing                         Indiana Supreme Court
                                                                        Court of Appeals
the defense of res judicata, collateral                                   and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Chad A. Montgomery                                       Curtis T. Hill, Jr.
Lafayette, Indiana                                       Attorney General of Indiana

                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Richard R. Shore,                                        February 6, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1463
        v.                                               Appeal from the
                                                         Warren Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Hunter Reece, Judge
                                                         Trial Court Cause No.
                                                         86C01-1804-CM-68



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1463 | February 6, 2020             Page 1 of 12
                                             Case Summary
[1]   Richard Shore was convicted following a bench trial of Class A misdemeanor

      intimidation. On appeal, he claims that the State failed to present sufficient

      evidence to convict him and that the State failed to prove that Warren County

      was the proper venue.


[2]   We affirm.


                                   Facts & Procedural History
[3]   On April 16, 2018, Shore made several calls to his bank, MainSource Bank,

      concerning a particular transaction. He was calling to complain because he had

      made a stop payment request, but due to the bank’s processing procedures, the

      bank processed the transaction, which caused his account to fall into a negative

      balance resulting in an overdraft fee. Shore’s phone calls were answered at

      MainSource’s call center located in Greensburg, Indiana in Decatur County.

      One of Shore’s calls was transferred to Dawn Ford, the Relationship Manager

      at the Williamsport, Indiana branch, in Warren County, which was Shore’s

      “home bank” branch. Transcript at 13. Ford was familiar with Shore and

      recognized his voice from having previous interactions with him at the

      Williamsport branch over the course of a couple of years. Ford explained to

      Shore that the process of reversing the charges would occur overnight and that

      his money would be refunded and in his account the next day. Shore cussed

      and yelled at Ford, who hung up and then called her manager because she “was

      worried that [Shore] was going to come into the bank and be confrontational[.]”


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1463 | February 6, 2020   Page 2 of 12
      Id. at 22. The manager was on vacation and out of the office that day, but Ford

      wanted to see if the manager would come into the branch, which he did.


[4]   Shore called MainSource again, and call center representative Mike Lamar

      answered. Lamar told Shore that a $37 overdraft fee had been credited back to

      his account but that the account had a negative balance, explaining that the

      payment at issue had to proceed through nightly processing before the money

      would be added back into Shore’s account. Noting to Lamar that he had paid a

      fee “to have it not go through,” yet it did, Shore asked, “Why am I being f*cked

      for it . . . it wasn’t my fault.” State’s Ex. 1. In reply, Lamar apologized for the

      inconvenience and reiterated that the check had to go through nightly

      processing before it could be added back to Shore’s account. Shore, getting

      increasingly frustrated, asked Lamar, “How about if I just drive in to the bank

      then. Will they give me money if I drive in to the bank?” Id. Lamar

      responded, “Sir, unfortunately the account is at a negative balance.” Id. Shore

      then said, “Well if I drive in there with a gun, they’ll give me the money then,

      won’t they?” Id. As Lamar was indicating that he was ending the call, Shore –

      now somewhat speaking over Lamar’s words – said, “Cause I need it today.

      Well you’ll be hearing about me then. I’m ready. F*ck you.” Id. After ending

      the call, Lamer spoke with his supervisor and relayed that Shore had expressed

      going into the branch with a gun. The supervisor contacted the Williamsport

      branch, and the manager there called the police.


[5]   Warren County Sheriff’s Department Deputy Anthony Pruitt was dispatched to

      the Williamsport branch, listened to Shore’s phone call with Lamar, and then

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1463 | February 6, 2020   Page 3 of 12
      contacted Shore by phone by using a phone number that the bank had on file

      for Shore. Shore initially told Deputy Pruitt that he had the wrong number, but

      when Deputy Pruitt continued and explained that he was investigating a

      complaint of a threatening call to MainSource Bank, Shore replied that “I

      didn’t threaten anyone.” Id. at 24. Deputy Pruitt told Shore that he was

      trespassed from the bank and his accounts were being closed. The

      Williamsport branch closed for the remainder of the day and hired security

      officers to provide security for a week following Shore’s phone call.


[6]   On April 18, 2018, the State charged Shore with Class A misdemeanor

      intimidation. A bench trial occurred on June 6, 2019. Ford testified and

      explained that “[a] stop payment has to actually hit [a customer’s] account

      before it can actually be stopped and sent back[,]” and, in Shore’s case, the

      account balance fell to a negative figure when the check at issue “hit” the

      account. Id. at 19. Ford said that she told Shore that it would take the

      overnight process for the reversals to occur, and he was angry and said, “F*ck

      you, f*ck the bank” and repeated those words or the like multiple times. Id. at

      21. Lamar testified that, when he was speaking to Shore, he knew from emails

      within MainSource that Shore already had called MainSource several times

      that day and that “[t]he minute I heard the word gun, I was done with the call

      and wanted to get off and speak with my supervisor.” Id. at 9. The audio

      recording of Lamar’s call with Shore was admitted into evidence. Ford testified

      that she was “alarmed and scared” when the call center contacted the




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1463 | February 6, 2020   Page 4 of 12
      Williamsport branch with Shore’s remarks about coming to the branch with a

      gun. Id. at 24.


[7]   Deputy Pruitt testified and confirmed on cross-examination that Shore’s

      remarks to Lamar in the phone call, which Deputy Pruitt included in his

      probable cause affidavit, were in the form of a question, as opposed to a direct

      statement such as “I am going to drive in there with a gun[.]” Id. at 36. When

      Deputy Pruitt was asked, “Is it because Shore used the word gun that makes it a

      threat in your mind?”, Deputy Pruitt replied, “Yeah, it is alarming when you

      hear the word gun at any point.” Id. at 36.


[8]   In closing argument, the State urged:


              [Shore’s] statements are statements that are designed to get the
              bank employees to change their policy. To make his money
              available to him that day. . . . [T]hey are aimed at trying to get
              access to those funds and he will go in there with a gun and he
              will get his money. . . . So Judge I think there is proof beyond a
              reasonable doubt here that [Shore] communicated what I believe
              are threats to come in there with a gun to get his money. Those
              were directed towards employees for the bank in Williamsport,
              Indiana and they were designed to get them to change their
              policy at least with respect to him that day to give him access to
              his money.


      Id. at 38. In response, Shore’s counsel argued that intimidation requires one to

      communicate a threat to someone with the intent that said person engages in

      conduct against his or her will and, here, the gun remark was not a statement

      that “I’m going to go and do this”, which shows intent, but, rather, was a


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1463 | February 6, 2020   Page 5 of 12
       question asking “What if I did it, what would happen if I did it?”, which he

       maintained did not show any intent. Id. at 41. Moreover, counsel argued, even

       if it showed intent, the communication was with Lamar at the call center in

       Decatur County, not to the Williamsport branch in Warren County, and thus,

       he urged, the State had not shown that Warren County was the proper venue

       for the action.


[9]    The trial court determined that the State had sufficiently established venue in

       Warren County and found Shore guilty of intimidation, imposing a sentence of

       365 days, all of which the court suspended to six months of probation along

       with community service and an anger management course. Shore now appeals.


                                        Discussion & Decision

                                  a. Sufficiency of the Evidence
[10]   Shore contends that the State did not present sufficient evidence to convict him

       of Class A misdemeanor intimidation. When reviewing sufficiency of the

       evidence claims, this court does not reweigh the evidence or assess the

       credibility of witnesses. Fleming v. State, 85 N.E.3d 626, 628 (Ind. Ct. App.

       2017). We consider only the evidence most favorable to the verdict, together

       with all reasonable and logical inferences to be drawn therefrom. Id. at 628-29.

       The conviction will be affirmed if there is substantial evidence of probative

       value to support the conclusion of the trier of fact. Id. at 629.


[11]   To convict Shore of Class A misdemeanor intimidation, the State was required

       to prove beyond a reasonable doubt that Shore communicated a threat with the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1463 | February 6, 2020   Page 6 of 12
       intent that another person engage in conduct against the other person’s will. See

       Ind. Code § 35-45-2-1(a)(1). Specifically, the charging information alleged that

       Shore “did communicate a threat to employees of MainSource Bank, with the

       intent that said persons engage in conduct against their will, to-wit: to refund

       money in a manner inconsistent with bank policy[.]” Appellant’s Appendix Vol.

       II at 11. In relevant part, I.C. § 35-45-2-1(d) defines a threat as a means of

       expression, by words or action, of an intention to: (1) unlawfully injure the

       person threatened or another person, or damage property; (2) unlawfully subject

       a person to physical confinement or restraint; or (3) commit a crime. I.C. 35-

       45-2-1(d)(1)-(3). A defendant's intent may be proven by circumstantial evidence

       alone, and knowledge and intent may be inferred from the facts and

       circumstances of each case. E.B. v. State, 89 N.E.3d 1087, 1091 (Ind. Ct. App.

       2017). Whether a statement is a threat is an objective question for the fact

       finder. Newell v. State, 7 N.E.3d 367, 369 (Ind. Ct. App. 2014), trans. denied. A

       defendant need not speak directly with a victim to communicate a threat for

       purposes of the intimidation statute. E.B., 89 N.E.3d at 1092; Ajabu v. State, 677

       N.E.2d 1035, 1043 (Ind. Ct. App. 1997), trans. denied. However, the statement

       must be transmitted in such a way that the defendant knows or has good reason

       to know the statement will reach the victim. Ajabu, 677 N.E.2d at 1043.


[12]   Shore argues that what he conveyed to Lamar regarding the gun was not a

       threat because it was stated in the form of a “what if”, and, thus, “Shore merely

       asked a question to the call center employee” and, further, “there was no

       evidence of an intent to injure.” Appellant’s Brief at 18. Shore suggests, “[T]here

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1463 | February 6, 2020   Page 7 of 12
       is no evidence that the question about getting the money was anything more

       than a failed attempt to communicate through words.” Id. We do not agree.


[13]   Before calling and being transferred to Ford, Shore already had made several

       calls to MainSource expressing frustration about the situation with the

       processed check that resulted in a negative account balance. When Ford

       explained to him that the reversal of the charges would need to process

       overnight such that he would not get his money back until the next day, which

       he already knew from prior calls to the call center, Shore cussed and yelled at

       her because he wanted and needed his money sooner.


[14]   Shore called MainSource again and this time spoke to Lamar, who apologized

       for the inconvenience but explained that the payment had to go through nightly

       processing. Shore became increasingly frustrated during his call with Lamar,

       first posing the query “how about if I just drive in to the bank then. Will they

       give me money?” State’s Ex. 1. When Lamar replied that the account had a

       negative balance, and thus Shore could not access any money, Shore responded

       with “if I drive in there with a gun, they’ll give me the money then, won’t

       they?”, which he immediately followed up with “cause I need it today. You’ll

       be hearing about me then. I’m ready. F*ck you.” Id. Taking the conversation

       in its totality, we find Shore’s remark about the gun and the statements that

       followed, i.e., “you’ll be hearing about me then” and “I’m ready”, constituted a

       threat that was communicated with an intent to get his money that day, that is,

       to compel bank employees to refund money in a manner inconsistent with bank

       policy. Shore clearly was dissatisfied with the policy of making him wait

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1463 | February 6, 2020   Page 8 of 12
       overnight, and we can empathize with his frustration, after all, he requested and

       paid for the bank to stop payment. Nevertheless, we find that considering the

       evidence most favorable to the judgment the trial court could reasonably infer

       that Shore communicated a threat with the intent that another person engage in

       conduct against the other person’s will.


[15]   Ford testified that Williamsport was Shore’s “home branch” and that she was

       familiar with him, having seen and interacted with him in the bank during the

       last couple of years. Transcript at 13. There was no evidence presented that

       Shore banked at any other MainSource branch. Thus, the factfinder could

       reasonably infer that when Shore told Lamar, who was at the call center, that

       he could “drive in to the bank,” to get his money in person, Shore meant

       driving to the Williamsport branch. Also, even though Shore did not make the

       gun remark directly to Ford, his statement was transmitted in such a way that

       Shore knew or had good reason to know that his statement would reach the

       Williamsport branch, especially in light of the fact that Shore’s prior call had

       been transferred to Ford at the Williamsport branch. See Ajabu, 677 N.E.2d at

       1043 (recognizing that communication can be indirect and affirming

       intimidation conviction because defendant used means of communication he

       knew or had good reason to know would reach the victims). In addition, we

       note any comment about bringing a gun to a bank, whether a hypothetical or

       otherwise, is going to raise a security concern, making it reasonable for Shore to

       anticipate that the call center was going to have to act on that and pass it along

       the proper channels. See Newell, 7 N.E.3d at 370 (finding that apartment


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1463 | February 6, 2020   Page 9 of 12
       resident’s angry statements, made to the complex’s security guard, that the

       manager was about to get her “f*cking head knocked off” was a threat that

       “raised a security issue” and “a reasonable person could conclude that [the

       security guard] would have to report it to the manager). For all these reasons,

       we find that he State presented sufficient evidence to convict Shore of

       intimidation as charged.


                                                   b. Venue
[16]   Shore contends that the State did not prove that proper venue existed in Warren

       County. The right to be tried in the county in which an offense was committed

       is a constitutional and a statutory right. Baugh v. State, 801 N.E.2d 629, 631

       (Ind. 2004) (citing Ind. Const. Art. 1. §13, Ind. Code § 35-32-2-1(a)). The

       standard of review for a claim that the evidence was insufficient to prove venue

       is the same as for other claims of insufficient evidence. Eberle v. State, 942

       N.E.2d 848, 855 (Ind. Ct. App. 2011), trans. denied. We neither weigh the

       evidence nor resolve questions of credibility, but look to the evidence and

       reasonable inferences therefrom which support the conclusion of requisite

       venue. Neff v. State, 915 N.E.2d 1026, 1032 (Ind. Ct. App. 2009), trans. denied.


[17]   Venue is not an element of the offense, and the State may establish venue by a

       preponderance of the evidence and need not prove it beyond a reasonable

       doubt. Baugh, 801 N.E.2d at 631. Venue is appropriate in a county if the

       defendant directs criminal activity into the county. Id. at 632.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1463 | February 6, 2020   Page 10 of 12
[18]   Shore argues that the phone call in which he made mention of a gun was made

       to the Greensburg call center, in Decatur County, and “[i]f it were to be

       considered as a threat, the threat was made in Greensburg, Indiana[.]”

       Appellant’s Brief at 22. In support of his position, Shore refers us to Neff, in

       which this court reversed a Hamilton County child solicitation conviction,

       finding that the State failed to prove that proper venue existed in Hamilton

       County. While relevant, we find Neff distinguishable.


[19]   There, twenty-year-old Neff, who resided in Anderson, Indiana, in Madison

       County, exchanged instant messages (IMs) with “Lizzy,” who he thought was a

       twelve-year-old girl residing in Carmel, Indiana, in Hamilton County, but who

       was actually an adult woman living in Georgia, who volunteered with an

       organization that worked to catch adults preying on children in internet chat

       rooms. Neff made plans with Lizzy to meet at a Carmel Dairy Queen, telling

       her what car to look for, and the woman advised Carmel police of the planned

       meeting. Police observed the described vehicle with Madison County plates

       enter the Dairy Queen parking lot and pulled over Neff, who admitted that he

       drove there to meet a twelve-year-old girl he had been chatting with online.

       The trial court found Neff guilty.


[20]   On appeal, Neff asserted, among other things, that the State failed to prove

       proper venue existed in Hamilton county since all of the computer chats

       occurred between him on his computer in Madison County and the woman in

       Georgia. This court agreed with Neff and reversed his conviction, finding that

       (1) the crime of child solicitation is completed at the time of the utterance and

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1463 | February 6, 2020   Page 11 of 12
       “in the present case, Neff completed all the conduct that was required to

       establish the crime of child solicitation when he sat at his computer in Madison

       County”, and (2) Neff did not send any IMs to any person actually existing in

       Hamilton County. Neff, 915 N.E.2d at 1034. The Neff court characterized it as

       “crucial and determinative” that Neff had not sent IMs to an actual person in

       Hamilton County. Id.


[21]   Neff is clearly distinguishable from the present case. Shore, while speaking to

       Lamar, queried “how about if I drive to the bank then” to get “my money”, and

       when he was met with the answer that it was not possible to give him money

       due to the negative balance, Shore then posed, “Well, if I drive in there with a gun

       they’ll give me the money then, won’t they?” State’s Exhibit 1 (emphases

       added). These statements indicate that Shore was not referencing bringing a

       gun to the call center in Greensburg to get his money. Rather, he was

       suggesting that he could drive “to the bank” to get his money, and since

       Williamsport was his home branch and where he generally banked, the trial

       court could reasonably infer that Shore was directing his threatened actions into

       Warren County. We conclude the State presented sufficient evidence to

       establish that proper venue existed in Warren County.


[22]   Judgment affirmed.


       Robb, J. and Bradford, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1463 | February 6, 2020   Page 12 of 12